KAUFMAN, Circuit Judge
(dissenting) :
Since my brothers agree that it is difficult to see any real distinctions between cases where the stevedore lost and those where he won, compare, e. g., Massa v. C. A. Venezuelan Navigacion, 332 F.2d 779 (2d Cir.), cert. denied, 379 U.S. 914, 85 S.Ct. 262 (1964) with Strika v. Netherlands Ministry of Traffic, 185 F.2d 555 (2d Cir. 1950), cert. denied, 341 U.S. 904, 71 S.Ct. 614 (1951), I cannot, in good conscience, become a party to simply an exercise in skillful rhetoric— and inflict on the district court the impossible task of dealing with words and phrases that are like beads of quicksilver. Moreover, toiling to impose liability'on a shipowner really free from blame because that is the only route to recover a substantial sum from the stevedoring company in light of the limitations in the Longshoremen’s and Harbor Workers’ Cbmpensation Act, 33 U.S.C. § 901 et seq., is to put our imprimatur on trivial, meaningless and confusing distinctions. Injustices should be remedied by additional legislation; our attempts to do so have served only to obfuscate this area of the law. See Judge Friendly’s dissent *154in Skibinski v. Waterman Steamship Corporation, 360 F.2d 539 (2d Cir. 1966).
The majority opinion, with commendable candor, recognizes that attempting to read a purposeful design into the distinctions between “operational” negligence and unseaworthiness “engenders sympathy for a trial judge attempting to reconcile them.” Moreover, the majority, with seemingly great reluctance, reverses Judge Cashin, stating: “If anything emerges from these cases * * *, it is that the findings of the trier of fact should be left undisturbed, if the law to be applied ,to the facts is properly understood.” But, rhyme or reason evades us even when we exert all our energies to reconcile the cases defining “operational” negligence vis-a vis unseaworthiness. Here, we had a flawless rope which all morning long, had safely discharged vehicles weighing up to 2,800 pounds. It was then employed, during the same, sustained process of removing cargo and without any significant time lapse, to lift a 3,600 pound car. Is it not harsh to insist that the ship became unseaworthy because the stevedores did not recognize the 800-pound difference and immediately failed to employ a double instead of a single purchase rope? I see nothing but a continuous action discharging vehicles which lasted all morning — which unfortunately injured Radovich — and I am not able to discern any fine nuances or differences between the facts here and Judge Hays’ pointed illustration of one being hit by falling glass. Puddu v. Royal Netherlands S.S. Co., 303 F.2d 752, 757 (2d Cir: 1962) (concurring opinion).
In light of the majority’s opinion, I have great difficulty imagining any act of “operational" negligence which cannot by clever advocacy and hair-line distinctions render the shipowner liable for unseaworthiness. And, since the Supreme Court has not spoken finally on this issue, I view the reversal in this case as an unfortunate vehicle for continuing the futile effort to define catchwords which elude grasp.